Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 May 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/302608
U.S. Patent No. 11,032,603 B2
1. A method comprising: 
(2. The method of claim 1, further comprising: 
receiving the content from the first client device, the content being associated with performance of the task in relation to the physical object; 


providing the content to a second device;


 receiving, from the second client device, the annotations describing performance of the task in relation to the physical object; and 



forming the set of playback parameters based on an orientation of the first client device in relation to the physical object.)




receiving, from a client device, data identifying a task and indicating an orientation of a client device in relation to a physical object; 




determining, based on the orientation of the client device and the task, that a set of playback parameters have been satisfied; 

in response to determining that the set of playback parameters have been satisfied, generating a playback session based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is 
communicating the playback session to the client device.



receiving first content data from a first device, the first content data having been generated by the first device and being associated with performance of a first task in relation to a first physical device;

providing the first content data to a second device;

receiving second content data from the second device, the second content data including modifications to the first content data, the modification including an annotation describing performance of the first task in relation to the first physical device;
forming playback parameters based on a context of the first device, the context of the first device being based on an 

receiving third content data from a third device, the third content data describing a context of the third device, the context of the third device indicating an orientation of the third device in relation to the first physical device and identifying the first task;

determining, based on the context of the third device, that the third device meets the playback parameters;


in response to determining that the third device meets the playback parameters, generating an enhanced playback session based on the first content data and second content data, the enhanced playback session including the first content data generated by the first device 



communicating the enhanced playback session to the third device.
3. The method of claim 1, wherein the content includes sensor data and a request for assistance performing the task, 

wherein the second client device is identified based on the request for assistance.
12. The method of claim 11, wherein the first content data includes first sensor data and a request for assistance identifying the context of the first device, and
wherein the method further comprises: identifying the second device based on the context of the first device in response to the request for assistance.
4. The method of claim 3, wherein the annotations received from the second client device includes second sensor data describing modifications to the content.
13. The method of claim 12, wherein the second content data includes second sensor data of the second device and modifications to the first content data, the method further comprising:

5. The method of claim 1, wherein the content generated by the first client device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data.
15. The method of claim 11, wherein the first content data of the first device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data, and wherein the first content data further includes first sensor data of the first device comprising at least one of geographic data, inertia data, and orientation data.
6. The method of claim 1, wherein the annotations received from the second client device comprises at least one of video data, image data, audio data, graphic data, three-dimensional model data.
16. The method of claim 11, wherein the second content data of the second device comprises at least one of video data, image data, audio data, graphic data, three-dimensional model data, and
wherein the second content data of the second device comprises at least one of annotation data related to the first content data, and manipulation data related to a second user of the second device 
7. The method of claim 1, wherein the set of playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
17. The method of claim 11, wherein the playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
8. The method of claim 1, wherein the playback session comprises a video recording synchronized to a context of the client device, or an augmented reality content synchronized to the context of the client device.
18. The method of claim 11, wherein the enhanced playback session comprises a video recording synchronized to a user task in the context of the first device, or an augmented reality content synchronized to a user task in the context of the first device.
9. The method of claim 1, further comprising: contacting the second client device in response to determining that the set of playback parameters have been satisfied; and enabling the client device to communicate with the second client device.
10. The server of claim 1, wherein the operations further comprise:
contacting the second device in response to determining that the third device meets the playback parameters; and
enabling the third device to communicate with the second device in response to contacting the second device.


Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,603 B2, analyzed similarly as above.


Claims 1-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,187,686 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/302608
U.S. Patent No. 10,187,686 B2
1. A method comprising: 
(2. The method of claim 1, further comprising: 
receiving the content from the first client device, the content being associated with performance of the task in relation to the physical object; 

providing the content to a second device;

 receiving, from the second client device, the annotations describing performance of the task in relation to the physical object; and 
forming the set of playback parameters based on an orientation of the first client device in relation to the physical object.)
(3. The method of claim 1, wherein the content includes sensor data and a request for assistance performing the task, wherein the second client device is identified based on the request for assistance.)
(4. The method of claim 3, wherein the annotations received from the second client device includes second sensor data describing modifications to the content.)

receiving, from a client device, data identifying a task and indicating an orientation of a client device in relation to a physical object; 

determining, based on the orientation of the client device and the task, that a set 
in response to determining that the set of playback parameters have been satisfied, generating a playback session based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the physical object; and 
communicating the playback session to the client device.



receiving, from a first display device of a first user, first content data, first sensor data, and a request for assistance that identifies a context of the first display device;
identifying a second display device of a second user based on the context of the first display device;

receiving second content data and second sensor data from the second display device, the second content data including modifications to the first content data;
synchronizing the first content data with the second content data based on the first and second sensor data;
forming playback parameters based on the context of the first display device;



receiving, from a third display device of a third user, third content data, third sensor data, and a context of the third display device;

generating, using one or more hardware processor of a server, an enhanced 









communicating the enhanced playback session to the third display device, the enhanced playback session being rendered at the third display device.
5. The method of claim 1, wherein the content generated by the first client device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data.
14. The method of claim 11, wherein the first content data of the first display device and the second content data of the second display device comprise at least one of video data, image data, audio 
6. The method of claim 1, wherein the annotations received from the second client device comprises at least one of video data, image data, audio data, graphic data, three-dimensional model data.
16. The method of claim 11, wherein the second content data of the second display device comprise at least one of annotation data related to the first content data, and manipulation data related to the second user manipulating a three-dimensional model of a physical object identified in the first content data.
7. The method of claim 1, wherein the set of playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
17. The method of claim 11, wherein the playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
8. The method of claim 1, wherein the playback session comprises a video recording synchronized to a context of the client device, or an augmented reality content synchronized to the context of the client device.
18. The method of claim 11, wherein the enhanced playback session comprises a video recording synchronized to a user task in the context of the first display device, or an augmented reality content synchronized to a user task in the context of the first display device.
9. The method of claim 1, further comprising: contacting the second client 
(where it would be implicitly understood that communication with the second device is performed on the basis of received context parameters matching the playback parameters, where allowing communication requires contacting and establishing the communication channels)


Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,187,686 B2, analyzed similarly as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421